DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/31/2020, is acknowledged. Claims 1 and 16 are amended. Claims 18 – 22 are newly entered. Claims 1 – 12 and 16 – 22 are currently pending in the application and under consideration for this office action.

All previous claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 and 16 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "retaining ring wall region" on line 12.  There is insufficient antecedent basis for this limitation in the claim, as only a “retaining wall region” has been previously mentioned, on line 7. 
To overcome the rejection, the Examiner respectfully recommends Applicant either remove “ring” from all instances of “retaining ring wall region” throughout the instant claim set (found in claims 1, 19, and 20), or add “ring” to all instances of “retaining wall region” throughout the claim set (found in claims 1 and 16).
Claims 2 – 12 and 16 – 22 are rejected for their dependence on claim 1, as well as for containing the same antecedent basis issues. For clarity, the Examiner also requires Applicant to either change all instances of “retaining ring wall” (found in claim 1) to “retaining wall” only if Applicant chooses to remove “ring” from all instances of “retaining ring wall region” throughout the instant claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 – 6, 8 – 9, 12, 16, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314530 (“Rogren”; cited in IDS of 11/26/2019 and of record) in view of US 2018/0200962 (“Redding”).
Regarding claim 1, Rogren discloses a method of fabricating an object by additive manufacturing ([0002]), comprising: forming a green part by successively forming a plurality of layers of the green part ([0002]; Fig. 1) by, for 5each layer, selectively dispensing a layer of powder onto a build area on a platform ([0037], L 5-9; Fig. 1, Dispense Powder 1), wherein the selective dispensing covers less than all of the build area (Claim 20), selectively dispensing a binder material onto the layer of powder to form a combined layer of powder and binder material ([0037], L 5-9; Fig. 1, Dispense binder in material 1 pattern), and  10directing radiation toward the platform so as to solidify the binder material to form a layer of the plurality of layers of the green part in which the powder is held by the solidified binder material ([0037], L 9-10; Fig. 1, Cure Material 1); and processing the green part to fuse the powder into a solid mass ([0037], L 20-23).
Rogren teaches that in one embodiment of the invention, a minimum amount of excess powder is deposited outside the area to be treated with binder ([0016], L 6-10). The area where excess powder is deposited would be appreciated by an ordinarily skilled artisan to be a buffer zone, while the area where powder and binder is deposited would be appreciated by an ordinarily skilled artisan to be the cross-sectional area covered by the part to be manufactured. Rogren further teaches that a computer control determines the area in which binder is deposited ([0030]). An 
Further, Rogren teaches that selectively dispensing the layer of powder comprises determining a retaining wall region surrounding the buffer zone (see recreation of Figs. 3-4 below, region marked by arrow), and dispensing powder into regions that overlap the cross-sectional area, buffer zone and retaining ring area ([0040]; see Figs. 3-4, 60).



The Examiner notes that from previously cited Figs. 2-8, as well as annotated Figures 3 and 4 above, an ordinarily skilled artisan would appreciate that the cross-sectional area of the green part and the retaining wall region are separated by the buffer zone.

Rogren does not explicitly teach that the green part is removed from the platform, with the buffer region preventing the retaining ring wall from binding to the green part. The Examiner notes that Figs. 2-8 of Rogren do show that the purported retaining wall region and cross-sectional area of the green part to be bound together by layers of the green part which extend across the buffer zone (see Rogren: [0039], L 1-5 explains that there are four completed layers in Fig. 2, where 2 layers extend across the buffer zone). The Examiner notes that Figs. 2-8 of Rogren are illustrated only as an example of the invention taught by Rogren ([0039], L 1-2), and as such would certainly not require any of the features illustrated in those Figures, such as the layers of printed material which extend across the buffer zone.
Redding teaches a method of fabricating an object using a dynamically grown build envelope (i.e. retaining wall) ([0031], L 1-3). In the figures of the reference, Redding illustrates use of the build envelope (Fig. 3, #308; Fig. 4, #414), which retains unfused powder (analogous to a buffer zone of the instant claim) about the manufactured object ([0031], L 7-9). Further, Redding teaches that through use of a dynamically grown build envelope (i.e. additively manufactured retaining wall), an advantage of being able to use a vertically stationary build plate is obtained, which permits the build plate to support as much material as necessary, unlike prior art build plates which require a mechanism to raise and lower the build plate, thus limiting the amount of material that can be used ([0059]).
It would have been obvious to an ordinarily skilled artisan to incorporate the step of using a dynamically grown build envelope into the method taught by Rogren, as taught by Redding. 
The Examiner notes that the prior art combination of Rogren and Redding teaches an additive manufacturing method wherein powder and binder is used to form a green part, and a dynamically grown build envelope or retaining wall is built around the green part to retain unbound powder about the formed part. The Examiner asserts that an ordinarily skilled artisan would have found it obvious to form this dynamically grown build envelope from a powder and binder mixture as well, at least for the possibility of using the same apparatus parts to build both the green part and retaining wall, simplifying implementation of the process.
Further, it is noted that Redding teaches a step of removing the build envelope and unfused powder within an envelope area to reveal the object ([0031], L 18-21). An ordinarily skilled artisan would appreciate that removal of the green part taught by Rogren from the build platform would constitute a normal corollary to this step, and would have been easily envisioned by an ordinarily skilled artisan. Further, it is clear from the figures of Redding that the build envelope is not meant to bind to the manufactured object (see Redding: Figs. 3, 4, 5, 9A-C, 10A-D, 11, 12).
Regarding claim 2, Rogren teaches that processing the green part may comprise sintering ([0037], L 20-23).
Regarding claim 3, Rogren teaches that selectively dispensing the layer of powder comprises dispensing powder from a plurality of independently controllable nozzles ([0051], L 12-19 – “series of valves… controlled to dispense the minimum amount of powder material to 
Regarding claim 4, Rogren teaches that the second axis is at a right angle to the first axis (Fig. 9 – see orientation of 170 vs 110, 111, 112).
Regarding claim 5, Rogren teaches that selectively dispensing the binder material comprises dispensing binder material from a plurality of independently controllable nozzles ([0040], L 5-7) of a binder material dispenser ([0040], L 7-9 - “printhead”) while the binder material dispenser moves along a third axis ([0040], L 3-5), and wherein the nozzles are arranged along a fourth axis at a non-zero angle relative to the third axis ([0040], L 7-9 – “the print head 150 dispenses binder material over its full width”).
Regarding claim 6, Rogren teaches that the third axis is parallel to the first axis (see Fig. 2, 110 vs Fig. 3, 150).
Regarding claim 8, Rogren teaches that the fourth axis is perpendicular to the third axis (see Figs. 3-4, direction of movement of 150 vs orientation of jets/nozzles 160, 161).
Regarding claim 9, Rogren teaches that directing radiation toward the platform comprises delivering energy along a stripe ([0053], L 1-4; Fig. 9, 190) that is parallel to the fourth axis (see Fig. 9, orientation of 150 vs 190).
Regarding claim 12, Rogren teaches that directing radiation toward the platform comprises 15selectively delivering energy along the stripe ([0053], L 4-6 – “individually addressable by the computer”).
16, Rogren clearly depicts the powder and binder deposition process, wherein a cross-sectional area (Figs. 2-8, 20 & 30), buffer zone (Figs. 2-8, 80), and retaining wall region (Figs. 2-8, marked in recreated figures shown previously) are distinguished. Figs. 2-8 also display a process wherein no powder is deposited outwards of the retaining wall region (see also [0039], L 8-13 – powder is dispensed over completed portion of printed object, including trench i.e. buffer zone). Thus, Rogren teaches this aspect of the claim.
Regarding claim 18, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the step of using a dynamically grown build envelope into the method taught by Rogren, as taught by Redding. Through use of a dynamically grown build envelope (i.e. an additively manufactured retaining wall), an advantage of being able to use a vertically stationary build plate is obtained, which permits the build plate to support as much material as necessary, unlike prior art build plates which require a mechanism to raise and lower the build plate, which limit the amount of material that can be used.
As shown in Figs. 4-5 of Redding, it is clear that some unbound powder found within the build envelope is present in areas below regions of the manufactured part in subsequent layers. Thus, it is clear that this unbound powder, which is left in the region, would provide vertical support for powder in subsequent layers.
Regarding claim 19, the Examiner notes that the scope of the instant claim is extremely broad, and essentially requires only that at least a portion of the green part and a portion of the retaining wall have the same powder dispersed in those regions. Fig. 3 of Rogren illustrates a single powder being deposited in both the region of the green part and the retaining wall region ([0040], L 1-3; Fig. 3, 60). Thus, Rogren teaches this claim limitation.
20, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the step of using a dynamically grown build envelope into the method taught by Rogren, as taught by Redding. Through use of a dynamically grown build envelope (i.e. an additively manufactured retaining wall), an advantage of being able to use a vertically stationary build plate is obtained, which permits the build plate to support as much material as necessary, unlike prior art build plates which require a mechanism to raise and lower the build plate, which limit the amount of material that can be used.
Redding further teaches that it may be advantageous to use a different material to build the retaining wall than is used to build the object ([0059], L 39-47). Redding teaches that use of a different material may be preferable for the reason that the wall itself does not have the requirement to be built to as accurate a dimension as the manufactured object, and thus a material which is more conducive to being rapidly built may be used ([0059], L 39-47).
An ordinarily skilled artisan would have found it obvious to dispense a different powder in the retaining wall region than in the region of the cross-sectional area of the green part. Use of a different material in the retaining wall region may be preferable because the retaining wall itself does not have the requirement to be built to as accurate a dimension as the manufactured object, and thus a material which is more conducive to being rapidly built may be used.
Regarding claim 21, the Examiner notes that the scope of the instant claim is extremely broad, and essentially requires only that at least a portion of the green part and a portion of the buffer zone have the same powder dispersed in those regions. Fig. 3 of Rogren illustrates a single powder which was deposited in both the region of the green part and the buffer zone ([0040], L 1-3; Fig. 3, 60). Thus, Rogren teaches this claim limitation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314530 (“Rogren”; cited in IDS of 11/26/2019 and of record) in view of US 2018/0200962 (“Redding”) as applied to claim 5, and further in view of WO 2017/065796 (“Branham”; of record).
Regarding claim 7, Rogren does not explicitly teach that the third axis is perpendicular to the first axis.
Branham teaches an additive manufacturing method and apparatus ([0017], L 15-16; Figs. 1, 13-22). Branham teaches that a build material dispenser (Fig. 1, 12) may move perpendicular (Fig. 1, 22, 24) to the movement of a fusing agent dispenser (Fig. 1, 16), analogous to the binding agent dispenser or printhead taught by Rogren.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). Substitution of the movement direction of the binding agent dispenser relative to the powder dispenser as is taught by Branham for the relative movement taught by Rogren would result in the predicable result of powder and binding agent being deposited onto the build plate in the desired amounts. Thus, it would have been obvious to an ordinarily skilled artisan to substitute the movement directions taught by Branham into the method taught by Rogren. 

Claims 10 – 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314530 (“Rogren”; cited in IDS of 11/26/2019 and of record) in view of US 2018/0200962 (“Redding”) as applied to claims 9 and 1 respectively, and further in view of WO 2017/142506 (“Branham2”; cited in IDS of 11/26/2019 and of record).
Regarding claim 10, Rogren does not explicitly teach maintaining a constant distance between the third axis and the stripe of radiation during processing of a layer.
2 teaches an additive manufacturing apparatus and method ([0026], L 13-14; Fig. 1). Branham2 teaches that a fusing agent dispenser, analogous to the binding agent dispenser or printhead taught by Rogren, is mounted together with a pair of energy bars on a moveable carriage ([0013], L 1-2; Fig. 1, 24). Thus, Branham2 necessarily teaches that a constant distance between the third axis, and the stripe of radiation, produced by the energy bars, during processing of a layer.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). Substitution of the printhead and curing radiation source configuration as is taught by Branham2 for the single carriage configuration as taught by Rogren would result in the predicable result of binding agent being deposited and subsequently cured by the curing radiation source. Thus, it would have been obvious to an ordinarily skilled artisan to substitute the single carriage configuration taught by Branham2 into the method taught by Rogren, and consequently maintaining a constant distance between the third axis and the stripe of radiation during processing of a layer. 
Regarding claim 11, as previously discussed, it would have been obvious to an ordinarily skilled artisan to substitute the single carriage configuration taught by Branham2 into the method taught by Rogren. This single carriage configuration comprises securing the binder material dispenser and light source to the same support.
Regarding claim 17, Rogren does not explicitly teach that wherein the layer of powder is dispensed from a first dispenser, the binder material is dispensed from a second dispenser, and the radiation is generated from an energy source, and 
Rogren does not explicitly teach lifting the first dispenser, second dispenser and energy source by a height approximately equal to a thickness of the layer after each layer is processed. 
Branham2 teaches an additive manufacturing apparatus and method ([0026], L 13-14; Fig. 1). Branham2 teaches that the dispensing components of the apparatus are movable in the Z direction in order to maintain the correct spacing as each layer of an object is formed ([0014], L 4-6).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). Substitution of the configuration to move dispensing components in the Z-direction (vertical) to maintain the correct spacing as each layer of an object is completed as is taught by Branham2 for the elevator to lower a build plate as each layer of an object is completed as taught by Rogren would result in the predicable result of maintaining the appropriate distance between dispensers and the object during manufacture. Thus, it would have been obvious to an ordinarily skilled artisan to substitute the dispenser vertical movement configuration taught by Branham2 into the method taught by Rogren, and consequently maintaining the correct spacing between dispensers and the object during manufacture of an object. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314530 (“Rogren”; cited in IDS of 11/26/2019 and of record) in view of US 2018/0200962 (“Redding”) as applied to claim 1, and further in view of US 2020/0062978 (“Miyashita”; available as prior art by foreign priority date).
Regarding claim 22, neither Rogren nor Redding explicitly teach that that selectively dispensing a layer of powder onto a build area on a platform includes selectively dispensing a first 
Miyashita teaches a three-dimensional shaped article, and an apparatus and method for forming such an article ([0001]). Miyashita teaches that while forming the article, a support portion forming composition is used to form support portions ([0062], L 5-10; Fig. 9, 3A & 5), and an entity portion forming composition is used to form the actual article itself ([0062], L 1-3; Fig. 9, 3B & 4). Miyashita teaches that the formulation of the particles contained in the support portion forming composition may be different from the formulation of the constituent material of the final three-dimensional shaped article ([0221], L 5-8), and preferably have a higher melting point than the particles constituting the entity portion forming composition ([0213]). Miyashita teaches that the step of forming a layer of the article includes both deposition of the support portion forming composition and entity portion forming composition ([0062], L 11-18). Moreover, Miyashita teaches that by forming not only a portion corresponding to the entity portion of the three-dimensional shaped article, but also a support portion, undesirable deformation of the portion corresponding to the entity portion can be more effectively prevented, and the dimensional accuracy of the three-dimensional shaped article can be further improved. In addition, even the three-dimensional shaped article having a more complicated shape can be favorably produced ([0063]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Miyashita into the prior art and deposit both an entity portion forming composition and a support portion forming composition during deposition of a layer of the article to be produced. These compositions are preferably different, with the support composition having a higher melting point. Further, by forming not only a portion corresponding to the entity portion of the three-dimensional 
The Examiner asserts that in the case of the prior art combination, the support portion (Fig. 9, 3A & 5) would correspond to material between the green part and the retaining wall, i.e. the buffer zone. Thus, as the support material found in the buffer zone is different form the entity material found in the green part, the prior art combination teaches this claim limitation.

Response to Arguments
Applicant’s remarks filed 12/31/2020 are acknowledged and have been fully considered. Applicant has argued that Rogren does not teach or suggest the newly introduced limitations of amended claim 1. The Examiner agrees, and as such, the previously entered rejections under 35 U.S.C. 103 have been withdrawn by the Examiner.
Upon further search and consideration, the Examiner has presented new grounds of rejection further incorporating the Redding and Miyashita references. These new grounds of rejection were necessitated by Applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0101746 (“Keremes”) – Additive manufacturing method including a step of progressively building a retaining wall around an additively manufactured product during its creation.
US 2019/0099957 (“Pontiller”) – Additive manufacturing method including generation of wall regions which limit a build region of the process

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735